United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterbury, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1044
Issued: August 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2013 appellant, through counsel, filed a timely appeal from an October 11,
2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her reconsideration request on the grounds that it was untimely filed and failed to
establish clear evidence of error. Because more than 180 days elapsed from the most recent
decision of March 23, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

See 5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 20, 2009 appellant, a 56-year-old automation clerk, filed a claim alleging a
low back condition causally related to employment factors. OWCP accepted the claim for a
herniated disc at L4-5. It paid compensation for temporary total disability.
On January 27, 2010 appellant filed a Form CA-2a claim alleging a recurrence of
disability on January 16, 2010 causally related to her accepted low back condition. The
employing establishment indicated on the form that she had returned to full duty on
November 30, 2009.
In an October 16, 2009 report, Dr. Jarob N. Mushaweh, a specialist in neurosurgery,
stated that appellant had complaints of low back pain which radiated to her groin and lower
extremities with numbness in her left foot. Appellant first experienced pain approximately three
years prior while working on a machine at work. Dr. Mushaweh advised that appellant was able
to return to work without restrictions approximately six months later and remained symptom free
until August 2009. The pain became significantly worse with associated burning along the
posterior of her legs. Dr. Mushaweh noted that a magnetic resonance imaging (MRI) scan of the
lumbar spine showed a large herniated disc centrally at L4-5, slightly more eccentric towards the
left side, with degenerative changes at the L4-5 and L5-S1 levels. On examination, appellant
was overweight and appeared to be in a deconditioned state. She walked with a limp, favoring
the left side and had difficulty with heel walking because of anterior tibial weakness on the left.
Dr. Mushaweh found that her back dynamics were limited, both in flexion and extension, with
increasing lumbar pain, as well as a slight sciatica on the left side. He opined that appellant’s
condition was brought on by her employment with the employing establishment. Dr. Mushaweh
recommended surgical intervention, given the size of the herniation and the neurological
symptoms. Appellant was adamant about not having surgery and preferred a course of physical
therapy. She expressed a desire to return to work in a limited-duty capacity.
In progress reports dated November 19, 2009 and February 17, 2010, Dr. Mushaweh
reiterated the previous findings and conclusions. A January 4, 2010 report from Melissa M.
Redlinger, a physician’s assistant, noted that appellant had been working full duty since
November 20, 2009. Ms. Redlinger noted, however, that appellant had been doing a different
job throwing letters and, as of November 16, 2010, was going to be reassigned back to job as a
machinist. She advised that appellant was very concerned as the job required repetitive lifting,
turning and bending. Ms. Redlinger noted that appellant’s pain in her lower back had not
changed significantly since the previous year.
In a November 19, 2009 report, Dr. Mushaweh noted that appellant walked with a subtle
limp which was exacerbated by having her attempting to walk on her heels. He advised that she
had left-sided sciatica. Dr. Mushaweh stated that, given the weakness in her left foot, surgical
management was more prudent to prevent further neurological deficits or total foot drop.
Appellant, however, was still adamant about not having surgery and expressed a desire to return
to work. Dr. Mushaweh extended her physical therapy program for a few more weeks.
On February 17, 2010 Dr. Mushaweh stated that appellant continued to walk with a limp
but that the remainder of her examination was unchanged. Appellant had a large herniated disc

2

with cauda equina compression, which concerned him. Dr. Mushaweh reiterated that surgery
would be the most prudent course of action. Appellant was cleared to return to work at modified
duty. She had the ability to do light duty and should not be subjected to repetitive bending or
heavy lifting.
By decision dated March 23, 2010, OWCP denied appellant’s recurrence of disability
claim. It found that she failed to submit medical evidence sufficient to establish that her
disability as of January 16, 2010 was causally related to the October 20, 2009 injury.
On April 23, 2010 appellant requested an oral hearing.
By decision dated May 11, 2010, OWCP denied appellant’s request for a hearing on the
grounds of untimeliness.
By letter dated May 18, 2012, received by OWCP on May 22, 2012, appellant’s attorney
requested reconsideration. Appellant resubmitted the October 16 and November 19, 2009 and
February 17, 2010 reports of Dr. Mushaweh and the January 4, 2010 report from Ms. Redlinger.
She did not submit any new medical or factual evidence.
By decision dated October 11, 2012, OWCP denied appellant’s request for
reconsideration without merit review, finding that the request was untimely and failed to
establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA2 does not entitle an employee to a review of an OWCP decision
as a matter of right.3 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation and provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, it will not review a
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
4

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law, or (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).

3

decision denying or terminating a benefit unless the application for review is filed within one
year of the date of that decision.5 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted OWCP under
5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
that OWCP must undertake a limited review of the case to determine whether there is clear
evidence of error pursuant to the untimely request.7 OWCP procedures state that OWCP will
reopen an appellant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear evidence of
error” on the part of OWCP.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifested on its face that OWCP committed an error.10 Evidence which does not raise
a substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.14 The Board makes an independent
determination of whether an appellant has submitted clear evidence of error on the part of
OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.15

5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 3.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 3.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 3.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on March 23, 2010. OWCP received
appellant’s request for reconsideration on May 22, 2012; thus, the request was outside the oneyear time limit.16
On appeal, appellant’s attorney contends that OWCP committed error by failing to
understand the circumstances surrounding appellant’s claimed recurrence of disability.
Following her period of total disability due to the accepted low back condition she returned to
work in November 2009 doing manual work which involved throwing letters. The postmaster
subsequently withdrew this position because the employing establishment no longer had work
available to meet her physical restrictions. In December 2009, appellant was given a position at
the Stamford Post Office which required heavy lifting, bending and moving heavy equipment,
duties she was not able to perform due to her accepted work conditions. On January 15, 2010
she reported to the worksite for four hours of training; however, she was sent home because her
stated medical restrictions would not allow her to perform the duties of this job. Counsel
contends that the withdrawal of the Waterbury position, a job within her physical restrictions
which she was capable of performing, constituted a recurrence of total disability. He contends
that this argument is supported by the medical reports from Dr. Mushaweh, appellant’s treating
physician.
The Board finds that counsel’s arguments do not establish clear evidence of error. In
order to establish clear evidence of error, appellant must submit evidence relevant to the issue
which was decided by OWCP. The issue in this case is a medical one; i.e., whether appellant
sustained a recurrence of disability causally related to her accepted conditions as of
January 16, 2010. Appellant returned to full duty on November 30, 2009 and filed a claim for
recurrence on January 27, 2010. Her attorney repeated arguments previously raised before
OWCP and considered in its March 23, 2010 merit decision. It found that the medical reports
from Dr. Mushaweh were not sufficient to establish her claim for a recurrence of disability. The
Board further notes that the January 4, 2010 report from Ms. Redlinger, the physician’s assistant,
does not constitute medical evidence under section 8101(2). Healthcare providers such as a
nurse, acupuncturist, physicians’ assistant or physical therapist are not considered a “physician”
as defined under FECA. Their reports do not constitute medical evidence on the issue of
disability or causal relationship.17 The evidence submitted by appellant is not sufficient to shift
the weight of the evidence in favor of her and raise a substantial question as to the correctness of
OWCP’s decision. Therefore, appellant has failed to demonstrate clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review.
16

See Federal (FECA) Procedure Manual, Part 2 -- Reconsiderations, Time Limitations, Chapter 2.1602(e)(6)
(August 2011). For decisions issued on or after August 29, 2011, there is still a one-year time limit for requesting
reconsideration. The one-year period begins on the date of the original decision, and the application for
reconsideration must be received by OWCP within one year of the date of OWCP’s decision for which review is
sought.
17

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

5

CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in her reconsideration request received May 22, 2012. Inasmuch as her
reconsideration request was untimely filed and failed to establish clear evidence of error, OWCP
properly denied further review on October 11, 2012.
ORDER
IT IS HEREBY ORDERED THAT the October 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

